ADVISORY ACTION

Response to Arguments

             Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. 
            Applicants submit that citing Ju's Figure 13 is not clear - this figure simply illustrates the contents of training fields for performing coefficient estimation in Ju's system. Ju's Figure 13 includes no mention or suggestion of a model of a non-linear transfer functions of the non-linear amplifiers. As discussed in the Applicant's prior response, neither does Ju's Equation 17. Rather, Ju's Equation 17 provides Ju's explanation of how the outputs y1 and y2 from the LNAs and ADCs in Ju's receiver depend on the signals zl and z2, which are the outputs of Ju's power amplifiers. Equation 17 includes the functions P(*) and L(*), which, Ju explains, "are functions representing non-linearity of the transmitting end and the receiving end, respectively. Notably, these are represented here as nothing more than undefined functions - Ju makes no attempt to model these functions. In fact, it is clear from Ju's subsequent explanation that these functions are unknown. Ju's system sidesteps this problem by simply collapsing both of these non-linear functions into a matrix QD that also incorporates the MIMO channel Q in Ju's system.
              As discussed in the Final Rejection, Examiner submits that equation 17 or equation 21 obtained by equation 17 show a transfer function of a non-linear amplifier that models the amplifiers output (y1, y2) for each possible input, where the Digital predistortion (DPD) is used for mitigating nonlinearities caused by radio frequency (RF) power amplifiers. Ju may be silent on mentioning “transfer function”, but in definition a transfer function represents the relationship between the output signal and the input signal which is shown in equations 17 and 21. P(*) and L(*) only contribute to the non-linearity of the transmitting end and as shown in equation and they are part of modeling the non-linear transfer function of Ju's power amplifier. Therefore, Ju teaches of a model of the non-linear transfer functions of the non-linear amplifiers.

          Applicants submit that QD might reasonably be considered to be a model of the entire path from Ju's input signals (x1, x2) to Ju's output signals (y1, y2). But, the claims specify both a more specific model, i.e., a model of the non-linear transfer functions of the non- linear amplifiers, and the use of a "received plurality of channel coefficients." The Applicant respectfully submits that the matrix QD cannot reasonably be considered to be a "received plurality of channel coefficients." If it is, then the problem remains that the claims specify that the determination circuitry uses two different things to determine the pre-distortion parameters, i.e., the received plurality of channel coefficients and a model of the non-linear transfer functions of the non-linear amplifiers. This is not suggested by Ju's use of a matrix QD that is a composite representation of the entire signal path traversed by Ju's signal.
           Examiner submits that the claim recites “…determine the pre-distortion parameters based on the received plurality of channel coefficients, the received sums of transmission signals, and a model of the non-linear transfer functions of the non-linear amplifiers. Ju teaches of determining the pre-distortion parameters (equations 19 and 25) based on the received plurality of channel coefficients (matrix QD, equations 22 – 24 and 25 – 29), the received sums of transmission signals (equation 24), and a model of the non-linear transfer functions of the non-linear amplifiers (equations 17 and 24, Fig.13). The claim does not require that the received plurality of channel coefficients and the model of the non-linear transfer functions of the non-linear amplifiers should be independent. Therefore, Ju teaches of the determination circuitry that determines the pre-distortion parameters based on the received plurality of channel coefficients and the model of the non-linear transfer functions of the non-linear amplifiers.

           Applicants submit that the matrix QD represents the entire path from the input signals (x1, x2) to the output signals (y1, y2), and thus incorporates the MIMO channel shown in Ju's Figure 14, as well as the effects of the power amplifiers, low-noise amplifiers (LNAs), and pre-distorter, as well as antenna crosstalk and the like. So, QD might reasonably be considered to be a model of the entire path from Ju's input signals (x1, x2) to Ju's output signals (y1, y2). But, the claims specify both a more specific model, i.e., a model of the non-linear transfer functions of the non-linear amplifiers, and the use of a "received plurality of channel coefficients."
          Examiner submits that Ju teaches of a model of the non-linear transfer functions of the non-linear amplifiers as represented by equation 24, and the use of a "received plurality of channel coefficients as represented by QD. Therefore, the combination of Ju and Vaezi teach all the limitations of claim 21.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633